Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 5, 1984, convicting him of assault in the first degree, upon a plea of guilty, and sentencing him to an indeterminate term of imprisonment of IV2 years to 41/2 years.
Judgment affirmed.
On this appeal, the defendant contends that the court erroneously accepted his plea of guilty because he did not admit that he intended to cause physical injury. Having failed to move on this ground either to withdraw his plea prior to the imposition of sentence (see, CPL 220.60 [3]) or to vacate the judgment pursuant to CPL 440.10, the defendant has not preserved this issue for appellate review (CPL 470.05 [2]; People v Claudio, 64 NY2d 858; People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944). Were we to review this issue in the interest of justice, vacatur would not be required. The plea was voluntarily, knowingly, and intelligently entered (see, People v Harris, 61 NY2d 9). Moreover, the defendant pleaded guilty to “depraved indifference” assault in the first degree (Penal Law § 120.10 [3]), which involves no intent (see, People v Williams, 40 AD2d 1023).
With regard to the defendant’s contention that his sentence was harsh and excessive, we note that it was imposed in accordance with the plea agreement (see, People v Nelson, 104 AD2d 1055; People v La Lande, 104 AD2d 1052), and, in any event, was the minimum allowable under the law (Penal Law § 70.02 [3] [b], [4]). Mollen, P. J., Titone, O’Connor and Rubin, JJ., concur.